STONE, Circuit Judge.
A careful analysis of the situation in this application for a writ of mandamus directed to Judge Molyneaux, of the District of Minnesota, convinces that the subject-matter of this controversy may bo completely covered through an appeal, and that there are no particular circumstances which require use of this extraordinary writ of mandamus to preserve the rights of the parties completely. In this situation, and without examination of the merits of the controversy, it ie our duty to deny the application for the writ. Ex parte Riddle, 255 U. S. 450, 41 S. Ct. 370, 65 L. Ed. 725; McClellan v. Carland, 217 U. S. 268, 30 S. Ct. 501, 54 L. Ed. 762; Minnesota & Ontario Paper Co. et al. v. Molyneaux (C. C. A.) 70 F.(2d) 545.